            Case 1:19-cv-03618-GHW Document 7 Filed 04/25/19 Page 1 of 2

                                                                               USDC SDNY
                                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                  DOC #: _________________
 ---------------------------------------------------------------- X            DATE FILED: 4/25/2019
                                                                  :
 NEW YORK BAY CAPITAL, LLC,                                       :
                                                                  :
                                                 Plaintiff,       :   1:19-cv-3618-GHW
                                                                  :
                              -against-                           :   ORDER TO SHOW
                                                                  :       CAUSE
 COBALT HOLDINGS, INC.,                                           :
                                                                  :
                                                 Defendant. :
                                                                  :
 --------------------------------------------------------------- X

GREGORY H. WOODS, District Judge:

         Plaintiff commenced this action on April 23, 2019 against the above-captioned defendant.

As the basis for this Court’s subject matter jurisdiction, Plaintiff invokes 28 U.S.C. § 1332, asserting

that the parties are diverse and the amount in controversy is over $75,000. Complaint (Dkt. No. 1)

(“Compl.”) ¶ 9. To establish jurisdiction under 28 U.S.C. § 1332, there must be complete diversity

of citizenship, such that “each defendant is a citizen of a different State from each plaintiff.” Owen

Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373 (1978) (emphasis in original). Plaintiff, as the party

invoking diversity jurisdiction, “must allege in his pleading the facts essential to show jurisdiction.”

McNutt v. Gen. Motors Acceptance Corp. of Indiana, 298 U.S. 178, 189 (1936); see also Hertz Corp. v. Friend,

559 U.S. 77, 96 (2010) (“The burden of persuasion for establishing diversity jurisdiction, of course,

remains on the party asserting it.”). Despite invoking § 1332 as the basis for the Court to exercise

subject matter jurisdiction, the Court observes that—according to the allegations presented in the

Complaint—Plaintiff is a limited liability company organized and existing under the laws of the state

of Delaware and Defendant is a corporation organized and existing under the same. See Compl.

¶¶ 7,8. The Complaint is devoid of any further allegations regarding Plaintiff’s citizenship.
             Case 1:19-cv-03618-GHW Document 7 Filed 04/25/19 Page 2 of 2



        New York Bay Capital, LLC is a limited liability company. Compl. ¶ 7. When determining a

party’s citizenship for diversity purposes, a limited liability company “takes the citizenship of each of

its members.” Bayerische Landesbank v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 49 (2d Cir. 2012).

Plaintiff fails to properly allege the citizenship of the members of New York Bay Capital, LLC.

Therefore, the Court cannot determine whether complete diversity exists, and without complete

diversity, the Court does not have subject matter jurisdiction over this case.

         “If subject matter jurisdiction is lacking . . . , the court has the duty to dismiss the action sua

sponte.” Durant, Nichols, Houston, Hodgson & Cortese-Costa P.C. v. Dupont, 565 F.3d 56, 62 (2d Cir.

2009); see also Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.”). Accordingly, Plaintiff is hereby

ORDERED TO SHOW CAUSE by April 30, 2019 as to why this action should not be dismissed

for lack of subject matter jurisdiction. Plaintiff may wish to consider proceeding in a state, rather

than federal, court, as such courts are equally capable of adjudicating the types of issues involved in

this case.



        SO ORDERED.

 Dated: April 25, 2019                                 _____________________________________
 New York, New York                                             GREGORY H. WOODS
                                                               United States District Judge




                                                      2
